Citation Nr: 9916170	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
pension benefits on behalf of his two minor children.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
August 1964.  The appellant is the former spouse of the 
veteran.  The veteran is represented by the Disabled American 
Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 1991 special 
apportionment decision by the Washington, D.C. Regional 
Office (RO), which denied the appellant's claim of 
entitlement to an apportionment of the veteran's disability 
pension benefits.  The notice of disagreement with this 
determination was received in November 1991.  The statement 
of the case was issued in October 1992.  The substantive 
appeal was received in December 1992.  The appeal was 
received at the Board in March 1997.  

In April 1997, the Board remanded the case to the RO for 
further development.  A statement from the appellant was 
received in October 1997.  A two-way memorandum was completed 
in October 1998.  A supplemental statement of the case was 
issued in January 1999.  The appeal was received back at the 
Board in May 1999.  


FINDINGS OF FACT

1.  The veteran has been in receipt of nonservice-connected 
VA disability pension benefits, effective from January 1, 
1986; his benefits include an additional amount payable for 
his two children.  

2.  The appellant is the veteran's former spouse and she has 
custody of his two children.  

3.  The appellant has conceded that the veteran is making his 
court-ordered child support payments.  The veteran is 
providing reasonable support contributions for his children.  

4.  The veteran's disability pension benefits are not 
sufficient to provide a reasonable monthly apportionment, and 
it would create a hardship on him to apportion his disability 
pension benefits.  


CONCLUSION OF LAW

The requirements for an apportionment of the veteran's 
disability pension benefits for his two minor children have 
not been met.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§§ 3.450, 3.451 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The record reflects that the veteran has been in receipt of 
disability pension benefits effective from January 1, 1986; 
this benefit has included an additional allowance for his two 
children.  The record indicates that the veteran and the 
appellant were married in July 1981.  Two children were born 
of that marriage, [redacted] in February 1983 and [redacted] in June 
1985.  The veteran and appellant were divorced in June 1988, 
and the appellant has retained primary custody of their 
children.  

Of record is a message from the American Embassy in Lisbon, 
Portugal, dated in November 1990, indicating that the 
appellant submitted a claim for an apportionment of the 
veteran's disability pension benefits for their two children, 
stating that he had not provided child support for his 
children since July 1990.

Received in April 1991 was a letter from the veteran, dated 
in March 1991, wherein he indicated that his total monthly 
income of $879 was derived solely VA benefits.  The veteran 
stated that he had no stocks or bonds; his bank account had a 
total of $284.85.  The veteran indicated that his monthly 
expenses consisted of: $285 for rent, $124 for utilities, 
$433 for food, $75 for telephone, and $195 for other living 
expenses.  The veteran stated that friends and family 
generally covered all expenses that he was unable to meet.  
The veteran also reported that he sent $10,000 Portuguese 
Escudos ($100.00) per month toward the children's support 
pursuant to a court decree; he indicated that he also 
supplied both children with educational material and 
equipment.  The veteran noted that the appellant received 
earnings in the amount of $70,000 Escudos per month, which 
placed her in the top 2 percent of all Portuguese wage 
earners.  The veteran argued that any reduction in the 
pittance that he received would make his already 
uncomfortable existence even more difficult.  

Of record is a statement in support of claim (VA Form 21-
4138), dated in April 1991, wherein the appellant reported 
that she had an annual income that totaled $10,700.  The 
appellant indicated that she owned the family flat that was 
bought by her parents in 1972, and that she owned a used car 
that was purchased by her father.  The appellant estimated 
her annual expenses to be $16,900, consisting of: $1,700 for 
school expenses, $4,200 salary for a housekeeper, $6,000 for 
food and clothing expenses, $2,000 for gas and utilities, 
$300 for insurance, $2,700 for other living expenses.  The 
appellant reported that the veteran had been ordered by a 
Court in Lisbon to pay $350 per month for the children; 
however, the amount was subsequently reduced to $100 per 
month.  The appellant noted that the veteran had not made any 
payment since June 1990.  

Based upon the above information, the RO, in a special 
apportionment decision, dated in July 1991, denied the 
appellant's claim for an apportionment of the veteran's 
disability pension benefits.  This determination was based on 
a finding that the veteran reported that he was already 
contributing towards his children's support and that it would 
cause him undue hardship to apportion his pension.  

Received in December 1992 was a statement from the appellant, 
indicating that her monthly expenses totaled (in US dollars) 
$950, which consisted of: $150 for school expenses, $250 for 
extra school activities, and $550 for other living expenses.  

Received in October 1997 was a statement from the appellant, 
dated in September 1997, wherein she acknowledged that the 
veteran paid a monthly allowance of $100 for the two 
children.  The appellant reported, however, that the above 
amount that was established more than 10 years ago was 
currently insufficient to care for the two children.  The 
appellant stated that she took care of the children's 
expenses with the occasional help of her father.  

Of record is a 2 way memo, dated in October 1998, indicating 
that while a VA Form 20-5655 had been submitted by the 
Disabled American Veterans on behalf of the veteran, it was 
not in the claims folder; DAV was contacted and asked to 
submit another Form 5655.  In reply, it was reported that the 
veteran had had a stroke and was unable to complete a new VA 
Form 20-5655.  It was indicated that the veteran's income 
still consisted solely of his VA pension benefits; it was 
also noted that while the veteran owned his own home, he had 
no other source of income or net worth.  It was further noted 
that the veteran was still providing $100 per month for the 
support of his two children.  

B.  Legal analysis.

The appellant contends, in effect, that she should be 
provided an apportionment of the veteran's disability pension 
benefits for his children.  She argues that it is only fair 
that the money that the veteran has been receiving for the 
children should go directly to them.  The appellant maintains 
that while the veteran has complied with the Portuguese court 
order to provide child support, there was a nine-month period 
during which he made no payments.  The appellant asserts that 
her father had been making up the difference between her 
expenses and her income; she states, however, that the 
situation will become worse.  Therefore, the appellant argues 
that an apportionment of the veteran's disability pension 
benefits should be awarded for the care of his children.  

The veteran contends that he is already providing support for 
his children.  The veteran also contends that he provides 
support for the children beyond the monetary contribution 
required by the Portuguese court.  The veteran indicates that 
he also provides the children with educational material and 
equipment.  The veteran asserts that his expenses also exceed 
his income; therefore, he argues that any additional payment 
in the form of an apportionment would cause him undue 
hardship.  

The law provides for an apportionment of a veteran's pension 
benefits on behalf of his children if the children are not in 
his custody.  38 U.S.C.A. § 5307 (West 1991).  Under VA 
regulations, all or any part of a veteran's pension or 
compensation may be apportioned if his children are not 
residing with him and he is not reasonably discharging his 
responsibility for the children's support.  38 C.F.R. 
§ 3.450(a) (1998).  

VA regulations provide additionally that where hardship is 
shown to exist, a special apportionment of pension may be 
made between the veteran and his dependents on the basis of 
the facts in the individual case as long as doing so does not 
cause undue hardship to the veteran or the other persons in 
interest.  38 C.F.R. § 3.451.  In determining the basis for a 
special apportionment, consideration will be given to such 
factors as the amount of VA benefits payable, other resources 
and income of the veteran and those dependents on whose 
behalf apportionment is claimed, and special needs of the 
veteran, his or her dependents, and the apportionment 
claimants.  The amount apportioned should generally be 
consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451 (1998).  

After considering all of the evidence of record in light of 
these regulations, the Board finds that an apportionment of 
the veteran's VA benefits to the appellant on behalf of 
children is not warranted.  An apportionment under 38 C.F.R. 
§ 3.450 (1998) is not warranted because the veteran 
reasonably discharges his responsibility for the support of 
the children.  The veteran has indicated that he still makes 
the court ordered $100 per month child support payments, and 
he provides educational material and equipment to the 
children.  The appellant has admitted in her written 
statements that the veteran has met his obligation of making 
such payments.  It is also noteworthy that the veteran is 
ill, and VA disability pension benefits are the sole source 
of income for the veteran.  

The Board also finds that an apportionment is not warranted 
under 38 C.F.R. § 3.451 (1998) because the veteran's total 
income is relatively small and it is not sufficient to meet 
his needs.  An apportionment would cause him undue hardship. 
Accordingly, the Board concludes that the criteria for a 
special apportionment of the veteran's disability benefits to 
the appellant on behalf of the veteran's minor child are not 
met.  

In summary, the Board concludes that an attempt to apportion 
any of the veteran's disability pension benefits is not 
proper since: the veteran is reasonably discharging his 
responsibility for the children's support; the amount 
received by the veteran would not enable payment of a 
reasonable amount to the appellant; and the veteran would 
suffer undue hardship if apportionment were granted.  38 
U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 
(1998).  Therefore, the criteria for an apportionment of the 
veteran's VA benefits to the appellant on behalf of his 
children, [redacted] and [redacted], are not met.  Accordingly, the 
appeal must be denied.  


ORDER

Entitlement to an apportionment of the veteran's disability 
pension benefits on behalf of his two minor children is not 
established.  The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

